Citation Nr: 0901164	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical stenosis, to 
include as secondary to service-connected degenerative disc 
disease (DDD) of the lumbar spine and/or right shoulder 
disabilities.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from July 
1962 to November 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which held that new and material 
evidence had been submitted to reopen a claim of service 
connection for cervical stenosis, previously denied in March 
2005 and September 2005, and then denied service connection 
on the merits.  

The Board finds that the veteran's current claim of service 
connection for cervical stenosis is a continuation of his 
pending claim, and is not an application to reopen a 
previously denied service connection claim.  Notably, the 
veteran submitted additional and pertinent evidence following 
the March 2005 rating decision, which resulted in the 
issuance of the September 2005 rating decision, and filed a 
November 2005 notice of disagreement following that rating 
decision.  The RO did not issue a statement of the case 
(SOC); therefore, the September 2005 rating decision was not 
final.  38 C.F.R. §§ 3.156, 19.26, 20.200 (2008).  The Board 
has re-characterized the claim as stated on the preceding 
page.

In August 2008, the veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the 
RO.  A transcript of the hearing is associated with the 
veteran's claims file.  At the Travel Board hearing, the 
undersigned granted the veteran's request to hold the case in 
abeyance 60 days for the submission of additional evidence.  
38 C.F.R. § 20.709.  Additional evidence was submitted with a 
waiver of initial agency of original jurisdiction (AOJ) 
consideration both at the Travel Board hearing and 
immediately following.

The veteran had also initiated an appeal of the denial of an 
increased rating for his service-connected DDD of the lumbar 
spine disability.  However, in his June 2007 VA Form 9, 
substantive appeal, he stated that he was appealing only the 
matter of service connection for cervical stenosis.  
38 C.F.R. § 20.202 (2008).  Consequently, the matter of 
whether the veteran is entitled to a rating in excess of 20 
percent for his DDD of the lumbar spine disability is not 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

The veteran alleges that he injured his neck in a 1963 
accident when the tailgate of a truck fell on his back while 
he was stationed in Fort Benning, Georgia, and again in 1973 
when he was involved in a motor vehicle accident (MVA) while 
stationed in Japan.  The veteran's March 1992 Report of 
Accidental Injury, which solely referenced the right 
shoulder, and a March 2006 letter from his fellow serviceman, 
A.S.M., provide additional details concerning the 1973 MVA.

The veteran's service treatment records (STRs), including his 
June 1982 service separation examination report and report of 
medical history, are silent for any complaints, findings, 
treatment, or diagnosis relating to the neck.  They show that 
he complained of pain in his middle back in 1966 and 1975, 
and sustained a right shoulder injury in 1973.  In his June 
1982 report of medical history, he stated he had been 
experiencing recurrent low back pain, untreated, since 
November 1981.

Postservice treatment records show that the veteran first 
sought treatment for his neck pain in February 2003 when 
cervical disc degeneration was diagnosed.  In April 2003, his 
physician recommended he undergo a magnetic resonance imaging 
(MRI) of the neck to assess for nerve root irritation, which 
would help delineate between neck and shoulder pathology, 
given his history of a right shoulder disability.  A December 
2003 MRI showed moderate cervical stenosis along C5-6 and 
severe cervical stenosis along C6-7.  Subsequent private and 
VA outpatient treatment records show that the veteran 
continued to routinely seek treatment for his cervical spine 
disability.  

In December 2004, the veteran reported to his private 
physician, Dr. D.G.G., that his chronic neck pain had its 
onset 25 years earlier as a result of an MVA.  In a January 
2005 letter, Dr. D.G.G. opined, "It is my understanding that 
[the veteran] suffered an injury about 35 years ago while on 
active duty.  He reported that a truck ran into him from 
behind while he was a pedestrian.  It is very likely that 
this injury initiated the chronic neck and back pain as he 
indicates."  In February 2005, he opined, "After reviewing 
[the veteran's] military medical records, the injury suffered 
by my patient while on active duty would indeed be, more 
likely than not, the cause of his current disabilities.  
These disabilities included chronic neck pain.  In August 
2005, he provided the same opinion, noting that the veteran 
reported his in-service injuries as: standing behind a 21/2-ton 
truck in 1963 or 1964 when the tailgate fell on him, injuring 
his back, and being the passenger in a car that flipped at 
least twice, resulting in a neck injury in 1973.  In October 
2008, he opined, inter alia, that the veteran's chronic neck 
pain had an onset after the 1973 [MVA] while on active duty.  
As there was no evidence of problems prior to the accident, 
his disability was "as most likely caused by or a result of 
(51% probability or better)" the accident.  

In April 2006, the veteran's VA physician, Dr. D.L.D., 
opined, "C spine spinal stenosis - more likely than not due 
to injuries sustained in MVA while on [active duty]."

In January 2008, the veteran's private physician, Dr. J.M., 
stated an opinion that the cervical disc protrusions...may 
have been secondary to the MVA that [the veteran] was in 
while on active duty.  This accident may also accelerate 
degenerative changes in the entire spine and shoulder.  In 
August 2008, he stated, "[The veteran] has been a patient of 
mine since June of 2007.  He has multiple medical conditions 
including shoulder and knee osteoarthritis.  He also has 
chronic neck and low back pain with cervical and lumbar 
Stenosis.  The patient had a [MVA] in the past.  It is my 
opinion that this trauma can accelerate the symptoms of the 
above noted diagnosis."  In October 2008, he indicated that 
he had reviewed the veteran's STRs and postservice treatment 
records and, in his opinion, the veteran's cervical 
stenosis...was "as most likely caused by or a result of (51% 
probability or better)" MVA while on active duty.  He 
explained further that trauma can begin and accelerate the 
process of degenerative changes in the body.

The veteran has not been afforded a VA examination for 
identifying the nature and etiology of the cervical spine 
disability.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  As noted, the veteran 
alleges his cervical spine was injured in service.  The 
private diagnoses noted above are sufficient to establish 
current disability.  

The United States Court of Appeals for Veterans Claims has 
held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also 
found that a veteran is competent to provide testimony of 
cervical pain, since the symptom is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  As the record contains medical evidence of current 
disability of cervical stenosis, allegations of injury during 
service, and credible lay statements that the veteran has 
experienced pain along his neck since his discharge from 
service, the "low threshold" standard of McLendon is met 
and an examination for a medical advisory opinion is 
indicated.  

Finally, the veteran and his representative have also argued 
that the veteran's cervical stenosis may warrant service 
connection as secondary to his service-connected DDD of 
lumbar spine disability.  At the October 2008 Travel Board 
hearing, the veteran's representative argued that lordosis, 
generally, is located in the lumbar spine but can be 
associated with the neck due to the awkward gait caused by 
the pain in the low back.  In support of this argument, she 
submitted an article from Dr. J.J.R., an orthopedic surgeon, 
stating, "[Lordosis] primarily affects the lumbar spine, but 
can occur in the neck (cervical).  When found in the lumbar 
spine, the patient may appear swayback, with the buttocks 
more prominent, and in general an exaggerated posture.  
Lumbar lordosis can be painful, too, sometimes affecting 
movement."  The veteran's outpatient treatment records have 
also suggested that there may be a relationship between his 
right shoulder disability and his cervical stenosis.

Under 38 C.F.R. § 3.159(c)(4), A VA medical examination or 
opinion is also necessary if the record contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of disability, and indicates 
that the claimed disability or symptoms may be associated 
with other service-connected disabilities, but does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Given the circumstances described 
above, a VA examination for secondary service connection is 
clearly indicated.

Accordingly, the case is REMANDED for the following action:

1. 	Arrange for the veteran to be 
afforded an examination by an appropriate 
physician to determine the nature and 
etiology of his cervical spine disability, 
to include as whether it was caused or 
aggravated by his service-connected DDD of 
the lumbar spine and/or right shoulder 
disabilities.  The examiner should obtain 
a complete, pertinent history from the 
veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his STRs and the 
nexus opinions from his various 
physicians.  Based on a review of the 
record and examination of the veteran, the 
examiner should provide an opinion as to 
whether it is (a) at least as likely as 
not (50 percent or better probability) 
that the veteran's cervical spine 
disability is related to his service; or, 
(b) was caused by or (c) aggravated by his 
service-connected DDD of the lumbar spine 
and/or right shoulder disabilities.  The 
examiner must explain the rationale for 
all opinions given.

The examiner is informed that the term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a certain conclusion is so 
evenly divided that it is as medically 
sound to find in favor of such a 
conclusion as it is to find against it.  
Aggravation is defined for legal purposes 
as a worsening of the underlying condition 
versus a temporary flare-up of symptoms.

2. 	Re-adjudicate the claim with 
consideration of all relevant rating 
criteria.  If it remains denied, issue an 
appropriate supplemental SOC and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

